Title: From Thomas Jefferson to Abner Kneeland, 20 February 1822
From: Jefferson, Thomas
To: Kneeland, Abner


Sir
Mo
Feb. 20. 22.
Altho it is too late in life for me to be subscribing for books, as having no right to expect a continuance of life until their publicn, yet I subscribe willing for your Gr. & Eng. New Testament because I think it wanting. a larger format and more distinct type would have better suited my years.  my wishes for the success of your enterprise accept the assurance of my respect